Exhibit 10.41 10600 North De Anza Blvd. Suite 200 Facsimile: 408.446.0583 Cupertino, CA 95014-2075 www.sobrato.com Lease between Sobrato Land Holdings and Symbol Technologies, Inc. Parties 1 Premises 1 Premises and Project Defined 1 Adjustment based on Final Square Footage 1 Use 1 Permitted Uses 1 Uses Prohibited 1 Advertisements and Signs 1 Covenants, Conditions and Restrictions 2 Term and Rental 2 Base Monthly Rent 2 Rental Adjustment 2 Late Charges 2 Security Deposit 2 Construction 3 Building Shell Construction 3 Tenant Improvement Plans 3 Final Pricing 4 Change Orders 4 Building Shell Costs 4 Tenant Improvement Costs 5 Construction 5 Tenant Delays 5 Insurance 5 Punch List & Warranty 5 Other Work by Tenant 6 Landlord’s Failure to Complete Construction 6 Expansion of the Building 6 Acceptance of Possession and Covenants to Surrender 6 Delivery and Acceptance 6 Condition Upon Surrender 7 Failure to Surrender 7 Alterations and Additions 7 Tenant’s Alterations 7 Free From Liens 8 Compliance With Governmental Regulations 8 Maintenance of Premises 8 Landlord’s Obligations 8 Tenant’s Obligations 8 Landlord and Tenant’s Obligations Regarding Reimbursable Operating Costs/Audits 8 Reimbursable Operating Costs 9 Tenant’s Allocable Share 9 Waiver of Liability 9 Hazard Insurance 10 Tenant’s Use 10 Landlord’s Insurance 10 Tenant’s Insurance 10 Waiver 10 Taxes 10 Utilities 11 Toxic Waste and Environmental Damage 11 Tenant’s Responsibility 11 Tenant’s Indemnity Regarding Hazardous Materials 11 Actual Release by Tenant 12 Environmental Monitoring 12 Tenant’s Default 12 Remedies 13 Right to Re-enter 13 Abandonment 13 Non-Waiver 13 Performance by Landlord 14 Habitual Default 14 Landlord’s Liability 14 Limitation on Landlord’s Liability 14 Limitation on Tenant’s Recourse 14 Indemnification of Landlord 14 Destruction of Premises 15 Landlord’s Obligation to Restore 15 Limitations on Landlord’s Restoration Obligation 15 Condemnation 15 Assignment or Sublease 15 Consent by Landlord 15 Assignment or Subletting Consideration 16 No Release 16 Reorganization of Tenant 16 Permitted Transfers 17 Effect of Default 17 Effects of Conveyance 17 Successors and Assigns 17 Option to Extend the Lease Term 17 Grant and Exercise of Option 17 Determination of Fair Market Rental 18 Resolution of a Disagreement over the Fair Market Rental 18 Personal to Tenant 18 General Provisions 19 Attorney’s Fees 19 Authority of Parties 19 Page ii Brokers 19 Choice of Law 19 Dispute Resolution 19 Entire Agreement 20 Entry by Landlord 20 Estoppel Certificates 20 Exhibits 20 Interest 20 Modifications Required by Lender 20 No Presumption Against Drafter 20 Notices 21 Property Management 21 Rent 21 Representations 21 Rights and Remedies 21 Severability 21 Submission of Lease 21 Subordination 21 Survival of Indemnities 22 Time 22 Waiver of Right to Jury Trial 22 EXHIBIT A - Premises, Building & Project 24 EXHIBIT B-2 - Shell Plans and Specifications 25 EXHIBIT C - Building Shell Definition 26 EXHIBIT D - Tenant Improvement Plans and Specifications 28 EXHIBIT E - Tenant’s Antenna 29 Page iii 1.PARTIES: THIS LEASE, is entered into on this day of August, 1998, (“Effective Date”) between SOBRATO LAND HOLDINGS, a California Limited Partnership, whose address is 10600 North De Anza Boulevard, Suite 200, Cupertino, CA 95014 and SYMBOL TECHNOLOGIES, INC., a Delaware Corporation, whose address is One Symbol Plaza, Holtsville, NY 11742-1300, hereinafter called respectively Landlord and Tenant. 2. PREMISES:
